DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 6-7, and 9 are objected to because of the following informalities:
Claim 1, lines 4-5: The phrase “wherein the predetermined site is Shousanli (LI10) acupoint” is missing an article and should be amended to read “wherein the predetermined site is the Shousanli (LI10) acupoint” instead.
Claim 6, line 2: The phrase “a second period of time” should be amended because claim 6 does not depend from claim 4, which initially references “[a] first period of time”. It is recommended that claim 6 be amended to read “a period of time” instead.
Claim 7, line 1: The phrase “the second period of time” should be amended in line with the reasoning above, as applied to claim 6. It is recommended that claim 7 be amended to read “the period of time” instead.
Claim 4, line 3: The phrase “for the first period of time” should be amended to read “for a first period of time” because there is no antecedent basis for “the first period of time” in the claims. This claim is not being rejected under 35 U.S.C. 112(b) however because the claim is not indefinite or unclear.
Claim 4, line 2: The phrase “after insertion” should be amended to read “after application” instead because claim 3, which claim 4 depends from, requires “applying an acupuncture needle” (see line 4) and does not require inserting the acupuncture needle.
Claim 9, line 2: The phrase “after insertion” should be amended to read “after application” instead because claim 3, which claim 9 depends from, requires “applying an acupuncture needle” (see line 4) does not require inserting the acupuncture needle.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reukov et al. (RU 2487739 C1) in view of Aziz (PGPub US 2014/0188025 A1).
With respect to claim 1, Reukov et al. discloses a method comprising stimulating a predetermined site of a subject in need thereof, wherein the predetermined site is [the] Shousanli (LI10) acupoint (abstract: "Acupuncture treatment is carried out by the second version of the inhibitory method in TA Shou-san-li (GI II 10) in the region of the forearm of a healthy upper limb").
	However, Reukov et al. fails to explicitly disclose a method for improving blood flow of the cerebral cortex, comprising stimulating a predetermined site of a subject in need thereof to improve blood flow of the cerebral cortex.
	In the same field of endeavor of acupuncture (abstract), Aziz teaches that “stimulation of acupuncture points releases local nitric oxide, which is used by dilating blood vessels, causing increased blood flow” (PP [0014]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have performed Reukov’s step of stimulating the Shousanli (LI10) acupoint on a subject in need thereof to improve blood flow of the cerebral cortex. One of ordinary skill in the art would have been motivated to perform this modification because it is well known in the art of acupuncture that stimulating acupuncture points causes increased blood flow, which would also improve blood flow to the cerebral cortex, thus providing pain relief in the body as taught by Aziz (PP [0014]).
Regarding claim 2, Reukov et al. further discloses wherein the predetermined site (abstract: "Acupuncture treatment is carried out by the second version of the inhibitory method in TA Shou-san-li (GI II 10) in the region of the forearm of a healthy upper limb") of the subject in need thereof is stimulated with an acupuncture needle, electricity, or a combination thereof (see abstract, it describes using an acupuncture needle on a variety of acupoints, including Shousanli).
Regarding claim 13, Reukov et al. further discloses wherein the cerebral cortex comprises the hippocampus, striatum, thalamus, precuneus, cingulum, or cerebellum (this limitation is broad and only lists parts of the cerebral cortex, which is a biological fact, acupuncture causes increased blood flow in general including to these specific areas therefore Reukov et al. discloses this).
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reukov et al. (RU 2487739 C1) in view of Aziz (PGPub US 2014/0188025 A1), as applied to claims 1-2 and 13 above, and further in view of Liu (PGPub US 2017/0119625 A1).
Regarding claim 3, Reukov et al. further discloses the step of stimulating the predetermined site of the subject in need thereof comprises the following step: applying an acupuncture needle to the predetermined site of the subject in need thereof (abstract: "Acupuncture treatment is carried out by the second version of the inhibitory method in TA Shou-san-li (GI II 10) in the region of the forearm of a healthy upper limb").
	However, Reukov et al. fails to disclose an additional step of rotating the acupuncture needle.
	In the same field of acupuncture (abstract), Liu teaches a method including a step of stimulating a predetermined site of a subject in need, wherein the method comprises the following steps: applying an acupuncture needle to the predetermined site of the subject in need thereof (PP [0003]: “an acupuncturist needs to apply acupuncture needles to corresponding acupoints of a patient one by one”), and rotating the acupuncture needle (PP [0039]: "in the embodiment of the present disclosure, the acupuncture needle 10 rotates alternately in forward and reverse directions").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Reukov et al. disclosure to incorporate the teachings of Liu and include an additional step of rotating the acupuncture needle. One of ordinary skill in the art would have been motivated to perform this modification because Liu describes the process of “wakening” or twisting/rotating the needle after insertion as a well known step in the art and because rotating the acupuncture needle prevents the reduction of effects over time (PP [0003]: “But after an acupuncture needle is applied into the body for a period of time, the effect will be significantly reduced, and in this case it is further required the acupuncturist to come to waken the needle for the patient, that is, the needle is entwisted”).
Regarding claim 4, Reukov et al. further fails to disclose another step comprising: retaining the acupuncture needle after insertion and letting it stand still for (a) first period of time prior to rotating the acupuncture needle.
	In the same field of endeavor of acupuncture (abstract), Liu teaches a method including a step of stimulating a predetermined site of a subject in need, wherein the method comprises the following steps: applying an acupuncture needle to the predetermined site of the subject in need thereof (PP [0003]: “an acupuncturist needs to apply acupuncture needles to corresponding acupoints of a patient one by one”), and retaining the acupuncture needle after insertion and letting it stand still for [a] first period of time prior to rotating the acupuncture needle (PP [0029]: "the first timing component 202 is configured for setting an interval of time to start the driving component 201, and the driving component 201 is configured for driving the acupuncture needle 10 to rotate alternately in forward and reverse directions when the interval of time is arrived").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Reukov et al. disclosure to incorporate the teachings of Liu and include another step comprising: retaining the acupuncture needle after insertion and letting it stand still for (a) first period of time prior to rotating the acupuncture needle. One of ordinary skill in the art would have been motivated to perform this modification because allowing the needle to stand still for a first period of time prior to rotating or wakening the acupuncture needle is a known technique in the art that would have improved the base method provided by Reukov et al. in a way that would have yielded predictable results and resulted in an improved system, since PP [0003] of Liu teaches that acupuncture needles lose effect after a period of time following insertion. In order to counteract this reduced effect, wakening (rotation of the needle in place) is performed in order to stimulate the acupoint and prevent the reduction of its therapeutic effects. The improved system attained by following the teachings of Liu would prolong the desired effects for the duration of the acupuncture treatment.
Regarding claim 5, Reukov et al. and Liu both fail to explicitly disclose or teach wherein the first period of time is between 3 to 5 minutes.
	It appears that the combination of Reukov et al. and Liu would operate equally well with the claimed first period of time since the device taught by Liu would not operate differently with the claimed first period of time. It should be noted that Liu does not place any criticality on the interval of time for which the acupuncture needle is retained in place, standing still, stating only that “for example, the interval of time may be 10 minutes” (PP [0030]). Furthermore, applicant places no criticality on the range of times claimed, only stating in the specification that: “The first period of time may be between 3 to 5 minutes, preferably 4 minutes, but the present invention is not limited thereto” (emphasis added, page 4, lines 9-11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to incorporate wherein the first period of time is between 3 to 5 minutes because it appears to be an arbitrary design consideration which fails to patentably distinguish over the Reukov et al. and Liu combination.
Regarding claim 6, Reukov further fails to disclose wherein the acupuncture needle is continuously rotated for a second period of time, since Reukov et al. fails to disclose rotating the acupuncture needle.
	In the same field of endeavor of acupuncture (abstract), Liu teaches a method including a step of stimulating a predetermined site of a subject in need, wherein the method comprises the following steps: applying an acupuncture needle to the predetermined site of the subject in need thereof (PP [0003]: “an acupuncturist needs to apply acupuncture needles to corresponding acupoints of a patient one by one”), wherein the acupuncture needle is continuously rotated for a second period of time (PP [0039]: "in the embodiment of the present disclosure, the acupuncture needle 10 rotates alternately in forward and reverse directions").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Reukov et al. disclosure to incorporate the teachings of Liu and include wherein the acupuncture needle is continuously rotated for a second period of time. One of ordinary skill in the art would have been motivated to perform this modification because Liu describes the process of “wakening” or twisting/rotating the needle after insertion as a well known step in the art and because rotating the acupuncture needle prevents the reduction of effects over time (PP [0003]: “But after an acupuncture needle is applied into the body for a period of time, the effect will be significantly reduced, and in this case it is further required the acupuncturist to come to waken the needle for the patient, that is, the needle is entwisted”).
Regarding claim 7, Reukov et al. and Liu both fail to explicitly disclose or teach wherein the second period of time is between 30 to 120 seconds.
	It appears that the combination of Reukov et al. and Liu would operate equally well with the claimed second period of time since the device taught by Liu would not operate differently with the claimed second period of time. It should be noted that Liu does not place any criticality on the interval of time for which the acupuncture needle is wakened/rotated in place. Furthermore, applicant places no criticality on the range of times claimed, only stating in the specification that: “The first period of time may be between 3 to 5 minutes, preferably 4 minutes, but the present invention is not limited thereto” (emphasis added, page 4, lines 9-11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to incorporate wherein the second period of time is between 30 to 120 seconds because it appears to be an arbitrary design consideration which fails to patentably distinguish over the Reukov et al. and Liu combination.
Regarding claim 8, Reukov et al. further fails to disclose wherein the acupuncture needle is rotated in an alternating clockwise and counterclockwise manner.
	In the same field of endeavor of acupuncture (abstract), Liu teaches a method including a step of stimulating a predetermined site of a subject in need, wherein the method comprises the following steps: applying an acupuncture needle to the predetermined site of the subject in need thereof (PP [0003]: “an acupuncturist needs to apply acupuncture needles to corresponding acupoints of a patient one by one”), wherein the acupuncture needle is rotated in an alternating clockwise and counterclockwise manner (PP [0039]: "in the embodiment of the present disclosure, the acupuncture needle 10 rotates alternately in forward and reverse directions").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Reukov et al. disclosure to incorporate the teachings of Liu and include wherein the acupuncture needle is rotated in an alternating clockwise and counterclockwise manner. One of ordinary skill in the art would have been motivated to perform this modification because Liu describes the process of “wakening” or twisting/rotating the needle after insertion as a well known step in the art and because rotating the acupuncture needle in this manner prevents the reduction of effects over time (PP [0003]: “But after an acupuncture needle is applied into the body for a period of time, the effect will be significantly reduced, and in this case it is further required the acupuncturist to come to waken the needle for the patient, that is, the needle is entwisted”).
Regarding claim 9, Reukov et al. fails to disclose repeating the step of retaining the acupuncture needle after insertion and letting the acupuncture needle stand still and the step of rotating the acupuncture needle for a predetermined number of times with breaks in between intervals of the standing still step and the rotating step.
	In the same field of endeavor of acupuncture (abstract), Liu teaches a method including a step of stimulating a predetermined site of a subject in need, wherein the method comprises the following steps: applying an acupuncture needle to the predetermined site of the subject in need thereof (PP [0003]: “an acupuncturist needs to apply acupuncture needles to corresponding acupoints of a patient one by one”), retaining the acupuncture needle after insertion and letting it stand still for [a] first period of time prior to rotating the acupuncture needle (PP [0029]: "the first timing component 202 is configured for setting an interval of time to start the driving component 201, and the driving component 201 is configured for driving the acupuncture needle 10 to rotate alternately in forward and reverse directions when the interval of time is arrived"), and repeating the step of retaining the acupuncture needle after insertion and letting the acupuncture needle stand still and the step of rotating the acupuncture needle for a predetermined number of times with breaks in between intervals of the standing still step and the rotating step (PP [0037]: "Thirdly, the first timing component 202 is configured for setting an interval of time to start the driving component 201, that is, the driving component 201 starts once again after every an interval of time, for example, if the interval of time is 10 minutes, the driving component 201 starts to work once again every 10 minutes").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Reukov et al. disclosure to incorporate the teachings of Liu and include an additional step of repeating the step of retaining the acupuncture needle after insertion and letting the acupuncture needle stand still and the step of rotating the acupuncture needle for a predetermined number of times with breaks in between intervals of the standing still step and the rotating step. One of ordinary skill in the art would have been motivated to perform this modification because Liu describes the process of “wakening” or twisting/rotating the needle intermittently after insertion as a well known step in the art and because rotating the acupuncture needle prevents the reduction of effects over time (PP [0003]: “But after an acupuncture needle is applied into the body for a period of time, the effect will be significantly reduced, and in this case it is further required the acupuncturist to come to waken the needle for the patient, that is, the needle is entwisted”).
Regarding claim 10, Reukov et al. and Liu further fail to disclose or teach wherein the predetermined number of times is 1 to 10 times.
	It appears that the combination of Reukov et al. and Liu would operate equally well with the claimed predetermined number of times since the Liu reference places no criticality on the number of repetitions needed to produce the desired therapeutic effects. Furthermore, applicant places no criticality on the range of times claimed, only stating in the specification that: “The predetermined number of times may be 1 to 10 times, preferably 1 to 7 times, more preferably 3 to 5 times, and most preferably 4 times, but the present invention is not limited thereto” (emphasis added, page 4, lines 16-19).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to incorporate wherein the predetermined number of times is between 1 and 10 times because it appears to be an arbitrary design consideration which fails to patentably distinguish over the Reukov et al. and Liu combination.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reukov et al. (RU 2487739 C1) in view of Aziz (PGPub US 2014/0188025 A1) and Liu (PGPub US 2017/0119625 A1), as applied to the claims above, and further in view of Churchill (US Patent No. 6,423,014 B1).
Regarding claim 11, Reukov et al. fails to disclose wherein a length of the acupuncture needle is between 7.5 to 75 mm.
	In the same field of endeavor of acupuncture (abstract), Churchill teaches wherein a length of an acupuncture needle is between 7.5 to 75 mm (col. 16, lines 39-42: “The needling device of the invention is preferably configured to use commercially available sterile disposable stainless steel acupuncture needles, 30 to 50 mm in length and 0.25 mm in diameter (32 gauge)").
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Reukov et al. disclosure to incorporate the teachings of Churchill and utilize an acupuncture needle having a length between 7.5 to 75 mm. One of ordinary skill in the art would have been motivated to perform this modification because such sized needles are taught by Churchill to be commercially available for effectively performing the steps of insertion, rotation, and retraction during acupuncture treatment (see col. 16, lines 39-42 cited above).
Regarding claim 12, Reukov et al. fails to disclose wherein a diameter of the acupuncture needle is between 0.2 to 0.35 mm.
	In the same field of endeavor of acupuncture (abstract), Churchill teaches wherein a diameter of the acupuncture needle is between 0.2 to 0.35 mm (col. 16, lines 39-42: “The needling device of the invention is preferably configured to use commercially available sterile disposable stainless steel acupuncture needles, 30 to 50 mm in length and 0.25 mm in diameter (32 gauge)").
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Reukov et al. disclosure to incorporate the teachings of Churchill and utilize an acupuncture needle having a diameter between 0.2 to 0.35 mm. One of ordinary skill in the art would have been motivated to perform this modification because such sized needles are taught by Churchill to be commercially available for effectively performing the steps of insertion, rotation, and retraction during acupuncture treatment (see col. 16, lines 39-42 cited above).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reukov et al. (RU 2487739 C1) in view of Aziz (PGPub US 2014/0188025 A1), as applied to claims 1-2 and 13 above, and further in view of Peterson et al. (PGPub US 2015/0148864 A1).
Regarding claim 14, Reukov et al. and Aziz each fail to disclose or teach wherein the method is used to treat Parkinson’s disease. However, Reukov et al. discloses wherein stimulation of the Shousanli acupoint can be used to treat locomotor disorders and weakness (see title and abstract). Aziz also teaches that: “the general consensus among the scientific community is that "acupuncture is a technique of peripheral sensory stimulation applied at acupuncture points . . . that can activate central nervous system pain pathways, release specific pain relieving substances as well as reduce muscle and sympathetic nervous system toxicity." See Hinman et al., "Efficacy of Acupuncture for Chronic Knee Pain: Protocol for a Randomized Controlled Trial Using a Zelen Design," BioMed Central Complementary and Alternative Medicine, 12:161 (2012)” (PP [0014]).
	In the related field of electroacupuncture (abstract), Peterson et al. teaches wherein “a body of literature exists that identifies several acupoints within the human body that, rightly or wrongly, have been identified as having an influence on, or are otherwise somehow related to, the treatment of Parkinson's disease and Essential Tremor” (PP [0027]). Peterson et al. further shares several studies on the effects of acupuncture on treating Parkinson’s (see PPs [0117], [0118], [0120], [0121], [0123], [0125], [0126], [0127], [0133], [0134], [0135], [0137]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Reukov et al. disclosure to incorporate the teachings of Peterson et al. and include wherein the method is used to treat Parkinson’s disease. One of ordinary skill in the art would have been motivated to perform this modification because one of ordinary skill in the art would have recognized that the results of this combination were predictable, since it is known and taught that acupuncture unilaterally improves blood flow in a way that is recognized in the art to be beneficial for treating Parkinson’s.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chun (US Patent No. 5,417,706) teaches rotating acupuncture needles after insertion (see col. 5, lines 15-18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        

/MELANIE R TYSON/Primary Examiner, Art Unit 3771